COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     David Glen Mays v. The State of Texas

Appellate case number:   01-13-00296-CR

Trial court case number: B-120056-R

Trial court:             163rd District Court of Orange County

      On December 16, 2013, counsel for appellant filed a Motion to Withdraw as Counsel.
The motion is denied. It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                  X Acting individually    Acting for the Court


Date: January 14, 2014